                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    Civil No. 17-4391 (DSD/KMM)

Doris Rogers,

                Plaintiff,

v.                                                 ORDER

Eaton Corporation,
Eaton Corporation Health
and Welfare Administrative Committee,
and Eaton Corporation Disability
Plan for U.S. Employees,

                Defendants.


     Michael J. Kemmitt, Esq. and Fields Law Firm, 9999 Wayzata
     Blvd., Minnetonka, MN 55305, counsel for plaintiff.

     Patrick O’Keefe Peters, Esq., Jennifer A. Nodes, Esq. and
     Jackson Lewis P.C., 150 South Fifth Street, Suite 3500,
     Minneapolis, MN 55402, counsel for defendants.


     This matter is before the court upon the cross-motions for

summary judgment by plaintiff Doris Rogers and defendants Eaton

Corporation, Eaton Corporation Health and Welfare Administrative

Committee, and Eaton Corporation Disability Plan for U.S. Employees

(collectively Eaton).   Based on a review of the file, record, and

proceedings herein, and for the following reasons, the court denies

Rogers’ motion and grants Eaton’s motion.



                              BACKGROUND

     This ERISA dispute arises out of Eaton’s termination of

Rogers’ long-term disability benefits. Eaton is a power management

company, headquartered in Dublin, Ireland; Rogers worked for Eaton
at its Searcy, Arkansas location as a hydraulic tester.                   Nodes

Decl. Ex. A-3 at 228.

      Rogers suffers from degenerative disc disease in the cervical

and lumbar spine.        Id. at 24.    In April 2014, Rogers underwent back

surgery. Id. at 22.        Rogers’ disease and resulting surgery reduced

her shoulder mobility and walking and standing capacity.                 Id. at

22-24.

      As an Eaton employee, Rogers was covered under a long-term

disability insurance policy (Plan).           Id. Ex. A-1 at 30-49.       Under

the Plan, a claimant has a covered disability when:

      During the first 24 months, including any period of short
      term disability, [she is] totally and continuously unable
      to perform the essential duties of [her] regular position
      with [Eaton], or the duties of any suitable alternative
      position with [Eaton];

      Following the first 24 months, [she is] totally and
      continuously unable to engage in any occupation or
      perform any work for compensation or profit for which
      [she is], or may become, reasonably well fit by reason of
      education, training or experience — at Eaton or
      elsewhere.

Id. at 11 (emphasis added).           Eaton acted as the Plan administrator

and   funder,      and    Segdwick     CMS   acted     as   the   Plan   claims

administrator.      Id. at 25-26.

      In   March    2014,    Rogers    applied   for    long-term   disability

benefits under the Plan.         Id. Ex A-3 at 13.          In September 2014,

Sedgwick approved Rogers’ application because her back and shoulder

injuries precluded her from performing her regular, or a suitable



                                         2
alternative, positon with Eaton.               Id. at 22-27.    In October 2014,

the   Social      Security      Administration     awarded     Rogers   disability

insurance benefits.          Id. at 229-232.

      In    March     2016,     Sedgwick     re-evaluated     Rogers’     long-term

disability coverage under the Plan’s post twenty-four month, “any

occupation” standard.            Id. at 84-86, 216-17.          As part of that

evaluation, Sedgwick requested an independent medical examination,

functional capacity evaluation, transferable skills analysis, and

labor market survey.            Id. at 84, 184.       The independent medical

evaluation, performed by Dr. William Blakenship, found that Rogers

could work “in the medium physical demand level with occasional

reaching overhead.”          Id. at 85.      The transferable skills analysis

identified six occupations that could accommodate Rogers’ work

limitations:         electronics     tester,      machine     operator,    product

assembler, production assembler, small product assembler, and

security guard.           Id.     The labor market survey identified two

employers within fifty miles of Rogers’ home that would allow her

to perform those occupations within her limitations.                    Id. at 86.

As a result, Sedgwick terminated Rogers’ long-term disability

benefits.      Id.

      On    May      2,   2016,     Rogers      appealed     Sedgwick’s    initial

termination.       Id. at 88-92.      In support, Rogers submitted updated

medical records and test results. Id. at 92-93. Sedgwick referred

Rogers’ medical records and the independent medical examination,


                                           3
transferable skills analysis, labor market survey, and an updated

functional capabilities evaluation to Dr. Victoria Knoll, a third-

party independent reviewer, for a report and recommendation.       Id.

at 97, 157-62.

     Dr. Knoll concluded that Rogers could perform occupational

duties consistent with the independent medical examination and

functional capabilities evaluation.          Id.   On August 22, 2016,

Sedgwick upheld its termination of Rogers’ long-term disability

benefits.   Id. at 85-87.

     On October 18, 2016, Rogers appealed Sedgwick’s termination to

Eaton.1   Id. at 110-11.    As part of its evaluation, Eaton referred

the entire record to the Medical Review Institute of America (MRIA)

for an independent medical review.       Id. at 20.     On January 31,

2017, Dr. William Tontz completed the independent review for MRIA,

and concluded that Rogers was not disabled under the Plan’s “any

occupation” standard.2     Id. at 168-177.

     Following Dr. Tontz’s review, Rogers submitted a personal

statement and additional medical records from her primary care

physician and pain management specialist.          Id. Ex. A-2 at 112.

Eaton accepted the records and submitted them to Dr. Tontz for an


     1
       Under the Plan, a claimant can appeal directly to Eaton
for a final review.
     2
       Dr. Tontz noted that the Social Security Administration’s
disability award had no bearing on his determination for long-
term benefits under the Plan.


                                   4
updated review.        Id.   On June 30, 2017, Dr. Tontz again found that

Rogers    was    not   disabled   under    the   Plan’s   “any   occupation”

standard.       Id. Ex. A-3 at 171.

     On February 3, 2017, Eaton upheld Sedgwick’s termination of

Rogers’ long-term disability benefits.           Id. at 16-23. On September

26, 2017, Rogers filed the instant ERISA suit, alleging that Eaton

abused its discretion in terminating her long-term disability

benefits.       Both parties now move for summary judgment.



                                  DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.             See

id. at 252 (“The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient ....”).

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.       The nonmoving party, however, may not rest upon mere


                                       5
denials or allegations in the pleadings, but must set forth

specific facts sufficient to raise a genuine issue for trial.

Celotex, 477 U.S. at 324. A party asserting that a genuine dispute

exists - or cannot exist - about a material fact must cite

“particular parts of materials in the record.”          Fed. R. Civ. P.

56(c)(1)(A).    If a plaintiff cannot support each essential element

of a claim, the court must grant summary judgment because a

complete     failure   of    proof   regarding   an   essential   element

necessarily renders all other facts immaterial.        Celotex, 477 U.S.

at 322-23.

II.   Denial of Benefits

      Under ERISA, a plan participant may bring a civil action to

“recover benefits due to [her] under the terms of [her] plan, or to

clarify [her] rights to future benefits under the terms of the

plan.” 29 U.S.C. § 1132(a)(1)(B). The parties agree that the Plan

gives Eaton discretion to construe the Plan terms.        Therefore, the

court reviews Eaton’s benefits termination under an abuse of

discretion standard.        See Firestone Tire and Rubber Co. v. Bruch,

489 U.S. 101, 115 (1989).

      Under this standard, a plan administrator’s denial of benefits

is reversed only when the decision is arbitrary and capricious.

Green v. Union Sec. Ins. Co., 646 F.3d 1042, 1050 (8th Cir. 2011).

That is, the court must uphold Eaton’s decision if it was supported

by substantial evidence. McGee v. Reliance Standard Life Ins. Co.,



                                      6
360 F.3d 921, 924 (8th Cir. 2004). Substantial evidence means more

than a scintilla, but less than a preponderance, of relevant

evidence that a reasonable person might accept as adequate to

support a decision.         Waldoch v. Medtronic, Inc., 757 F.3d 822, 832

(8th Cir. 2014). The court will not disturb a plan administrator’s

decision supported by substantial evidence even if a different or

more reasonable decision could have been made.               Id. at 833.

      Furthermore, when reviewing a denial of ERISA benefits, a

court      must    focus    on    the   evidence    available     to   the   plan

administrator at the time of its decision and may not admit new

evidence or consider post hoc rationales.               See Marolt v. Alliant

Techsystems, Inc., 146 F.3d 617, 620 (8th Cir. 1998). In doing so,

the   court       reviews   the   record   as   a   whole   and   Eaton’s    final

determination.        See, e.g., Whitley v. Standard Ins. Co., 815 F.3d

1134, 1141 (8th Cir. 2016) (internal citation omitted) (holding

that the “court reviews the claim administrator’s final decision to

deny a claim, rather than the initial denial that was reconsidered

during the internal appeal.”).

      A.      Conflict of Interest

      Rogers first argues that Eaton has a conflict of interest

under the Plan because it both pays benefits and adjudicates

appeals.     If the plan administrator or fiduciary having discretion

is operating under a conflict of interest, that conflict must be

weighed as a “[f]actor in determining whether there is an abuse of



                                           7
discretion.”      Firestone, 489 U.S. at 115.          “The conflict of

interest   ...   should   prove   more   important   (perhaps   of   great

importance) where circumstances suggest a higher likelihood that it

affected the benefits decision, including, but not limited to,

cases where an insurance company administrator has a history of

biased claims administration.”      Metro Life Ins. Co. v. Glenn, 554

U.S. 105, 117 (2008).     Nevertheless, when the plan administrator

uses independent medical consultants to review claims, any conflict

is mitigated.     See, e.g., Whitley, 815 F.3d at 1140 (finding that

when the plan administrator hires independent medical consultants

to review claims, the conflict of interest is reduced “to the

vanishing point.”).    Here, to the extent Eaton is conflicted under

the Plan as both funder and adjudicator, the record shows that it

took the necessary measures to mitigate the conflict.

     Eaton referred Rogers’ medical record to MIRA for third-party

review.    Dr. Tontz, who performed the review, was affiliated with

that organization, not Eaton.        Nodes Decl. Ex. A-3 at 176-77.

Moreover, Dr. Tontz certified that he was not paid for a specific

review outcome.    Id. at 176.    Dr. Tontz considered the entirety of

the record and applied that evidence to the Plan’s long-term

disability benefit criteria.      Id. at 163-77.     As such, there is no

evidence that Dr. Tontz’s findings were biased in Eaton’s pecuniary

favor or that Eaton has a history of biased claims administration.




                                    8
     B. Consideration of the Evidence

     Rogers    next   argues    that    Eaton    improperly    discounted     the

findings of her treating medical providers.             However, in an ERISA

claim, the plan administrator is not required “to accord special

weight to the opinions of a claimant’s physician.” Weidner v. Fed.

Express   Corp.,   492   F.3d   925,     930    (8th   Cir.   2007).      A   plan

administrator is free to rely on the reports of consulting, non-

examining physicians over the reports of treating physicians.                 Id.

Indeed, a plan administrator has no “discrete burden of explanation

when they credit reliable evidence that conflicts with a treating

physician’s evaluation.”        Id.

     Here, the record shows that Eaton accepted all of Rogers’

medical records and tests, but was more persuaded by Dr. Knoll’s

and Dr. Tontz’s findings, as well as the independent medical

examination,    transferable          skills    analysis,     and      functional

capabilities evaluation.         That evidence provides more than a

scintilla of reliable evidence that Rogers could work in some

occupation, and, as a result, that she was not continuously

disabled under the Plan.         Accordingly, Eaton did not abuse its

discretion in terminating Rogers’ long-term disability benefits.

     C.    Social Security Disability Determination

     Finally, Rogers argues that Eaton’s decision to terminate her

long-term benefits was arbitrary and capricious because it failed

to provide a sufficient explanation as to why its decision differed


                                        9
from the Social Security Administration’s disability finding.              The

law is clear, however, that an “ERISA plan administrator or

fiduciary    generally    is    not   bound    by   a   [Social      Security]

determination that a plan participant is disabled.”                Jackson v.

Metro. Life Ins. Co., 303 F.3d 884, 889 (8th Cir 2002).                   Here,

there is no evidence that the Social Security Administration’s

disability finding applied the same criteria as the Plan or took

into   consideration     the   same   independent    medical      examination,

functional capacity evaluation, transferable skills analysis, and

labor market survey.      In addition, it is unlikely that the Social

Security Administration and Eaton examined the same medical records

given that the former awarded benefits in October 2014, and the

latter’s    final   benefit    termination    was   issued   in    June   2017.

Therefore, Eaton did not abuse its discretion in explaining why it

did not follow the Social Security Administration’s disability

finding.



                                 CONCLUSION


       Because Eaton did not abuse its discretion in terminating

Rogers’ long-term disability benefits, its motion for summary

judgment must be granted.       Accordingly, based on the above, IT IS

HEREBY ORDERED that:




                                      10
     1.    Eaton’s motion for summary judgment [ECF No. 27] is

granted;

     2.    Rogers’ motion for summary judgment [ECF No. 36] is

denied; and

     3.    The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: October 9, 2018
                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                11
